DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 20 April 2022. Claims 4, 6, and 14 have been canceled currently or previously, claims 1-2, 10, 17 and 20-21 have been amended, and no new claims have been added; therefore, claims 1-3, 5, 7-13 and 15-21 are pending and presented for examination.
The Examiner notes that the header for the response provided indicates “Application No.: 16/979,406” (rather than the current and correct application number), and “Docket No.: 049595-533N01US” (rather than “GRSL-501N01US” as listed on the ADS for the current application). However, since the claims and remarks appear to generally match the current application, the Examiner is assuming that header is a typographical error on the part of Applicant and the claims and remarks apply to Application 16/755,793.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
An interview was requested, but could not be conducted in the time available.
Applicant’s amendment overcomes the claim objection(s); therefore, the Examiner withdraws the objection(s).
Applicant’s amendment inserts “determining whether the said search was successful” at claim 1 without any edit markings. Since the Examiner has noticed the amending and Applicant has specifically included the phrasing, and this is the only amending without edit markings that the Examiner has noticed, the amending will be entered as an effective amendment (as is the Examiner’s preferred practice for non-marked editing); however, NO OTHER amending that is not marked as an edit will be considered effective as an amendment.
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore, the Examiner withdraws the rejection(s), but new grounds of rejection under 35 USC § 112 are noted.



Interview
Applicant’s response requests an interview, and the Examiner attempted to call Applicant (on 2 July 2022); however, the phone tree at the listed number would not recognize the “Boris Matvenko” name from the Remarks. Therefore, since the examination should proceed without delay, the interview could not be conducted. The Examiner notes that MPEP § 713.03(IV) indicates that “An interview, whether by video conference, over the telephone, or in person, should be arranged for in advance to insure that the primary examiner and/or the examiner in charge of the application will be available.” Requesting interview in the response would therefore not be far enough in advance so as to be arranged in a timely manner. The Examiner suggests requesting an interview separate from the response so that the Examiner can properly arrange the interview.  

Examiner’s Note
The Examiner notes that the terms “base program” and “primary programming” are used throughout the claims; however, only the “primary programming” is described or exemplified. “The primary programming is generated in a studio” per p. 2, line 5, and “The primary programming may be an audio or video programme” per p. 6, line 13. However, the only apparent description of a base program is regarding “base program comprising the primary programming” (at p. 3, lines 25-26 and various other locations), which indicates the base program may be the primary programming and/or other content. As such, for clarity on the record, the Examiner notes that the broadest reasonable interpretation of a “base program” is that it may be synonymous with, or have the same content as, the primary programming. The base program may have other or further content (e.g., maybe two programs together, or a program with some advertising included – such as required, or national-based, advertisements, but nothing appears required of the base program except that it include the primary programming.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-3, 5, 7-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claim 1 is “edited” (without markings, but considered effective since noticed) to recite “determining whether the said search was successful” at the end of the “in advance of the break occurring” method step. However, a similar phrase that had immediately followed that element as the next element is indicated as deleted, but then to completely confuse the issue, the same deleted phrase is then later indicated to be added to the claim.
The Examiner is uncertain whether this step needs to be performed, or if this step is required to be performed twice – once “in advance of the break occurring”, and another time again later. Or if this is merely a typographical error by Applicant (perhaps since this same phrase was edited before – at the 9 April 2021 amendment – Applicant may have been referring to a claim version that is not current, e.g., the originally submitted claims, since that contained the same phrase).
The Examiner is purely guessing (but it appears to make more sense out of the claims), that the non-marked editing is a mistake that is intended to not be there – i.e., that the determining search success is NOT performed in advance of the break. Therefore, the Examiner is interpreting the claims as such – the “determining whether the said search was successful” inserted without edits is not to performed, is not required at the time of “in advance of the break”, but may be performed later as claimed.
Claims 2-13 and 15-19 depend from claim 1, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-13 and 15-19 are also indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-3, 5, 7-13 and 15-19), system (claim 20), and a computer program product comprising a non-transitory machine-readable medium (claim 21), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method for playing out a media program including a primary programming, the method comprising: forming a first set of content for play-out during a break in the primary programming; storing multiple content items; in advance of the break occurring, signaling a duration of the break to a first server and performing, using the first server, a search for a second set of content, the second set being a set of the stored content items that meet a predetermined criteria, the predetermined criteria including that a combined duration of the second set matches the duration of the break, determining whether the said search was successful; transmitting, by a first mechanism being a broadcast mechanism, a base program including the primary programming and subsequently, during the break, the first set of content; and transmitting, by a second mechanism being a unicast mechanism, the primary programming; determining whether the search was successful; if the search was successful, subsequently to transmitting the primary programming by the second mechanism, transmitting during the break by the second mechanism, the second set of content; and if the search was not successful, transmitting, during the break, by the second mechanism, the first set of content.
Independent claims 20 and 21 are parallel to claim 1 above, except directed to a media playout system for playing out a media program including a primary programming, the media playout system including: at least one programmable processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to (at claim 20), and a computer program product for playing out a media program including a primary programming, the computer program product comprising a non-transitory machine- readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to (at claim 21) perform the same or similar activities as at claim 1 above.
Dependent claims 2-3, 5, 7-12 and 15-19 appear to be encompassed by the abstract idea of the independent claims since they merely indicate interrupting the base program during the break (claim 2) in response to a signal (claim 3), the “mechanism[s]” being broadcast, radio broadcast, unicast, and packet streaming (claims 4-7), searching for multiple clients (claim 8), the predetermined criteria being specific to the client (claim 9) and including one of log-on, cookie, or behavior information (claim 10), the type of content, such as audio, video, and/or advertisements (claims 11-12), matching the break duration (claim 15) within a threshold (claim 16) and offsetting the primary programming (claim 17), according to the content set duration (claim 18), an/or the primary programming being a single media program (claim 19). Dependent claim 13 indicates performing the activity by means of executable code for a computer, as indicated at claims 20-21 above and is therefore included in the additional element analysis below.
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of broadcasting and unicasting a program with a set of content (e.g., advertising per the light of the specification), but replacing the set of content in the unicast when the content duration of the replacement matches the commercial break length. However, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …) grouping of subject matter.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are employing a server, the second mechanism being a unicast mechanism, a media playout system for playing out a media program including a primary programming, the media playout system including: at least one programmable processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to (at claim 20), and a computer program product for playing out a media program including a primary programming, the computer program product comprising a non-transitory machine- readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to (at claim 21), and performing the activity by means of executable code for a computer, as indicated at claim 13. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
Although a unicast may be considered just another transmission option (such as video-on-demand, pay-per-view, streaming, etc.), to the extent that it is unique or different in delivery, it is merely apparently just using computers (of some form) to provide delivery. Applicant has not changed or improved the unicast or streaming technology, but rather merely claims replacing the set of content (e.g., advertisements) when replacement content of the appropriate duration is available (and/or desired or warranted). Therefore, to any extent that this is considered additional to the abstract idea, it is merely applying the same idea in a different field of use (unicast, or streaming) by applying the idea through use of computers.
Further, the Examiner notes that the broadcast aspect is considered part of the abstract idea since it is quite literally just sending commercials or advertisements with a program as part of the abstract idea – radio and television have been doing this since very shortly after, or at, the origin of these broadcasting examples. And in particular, there is nothing changed about this – the content, commercials, or advertising is left the same (i.e., the first set of content is always sent with the broadcast). This is literally broadcast media as has been known for at least decades and decades. Therefore, it is included in the abstract idea.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
These additional elements, as underlined above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception” as insignificant activity.
The Examiner notes that there no additional elements to be considered under the well-understood, routine, conventional (“WURC”) rubric.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwin et al. (U.S. Patent No. 8,799,943, hereinafter Sherwin) in view of Publicover et al. (U.S. Patent Application Publication No. 2017/0201779, hereinafter Publicover).

Claim 1: Sherwin discloses a method for playing out a media program including a primary programming, the method comprising:
forming a first set of content for play-out during a break in the primary programming (see Sherwin at least at, e.g., column:lines 3:15-21, 4:43-59; citation by number only hereinafter);
storing multiple content items (2:48-58, 3:15-21, 4:43-59);
in advance of the break occurring, signaling a duration of the break to a first server and performing, using the first server, a search for a second set of content, the second set being a set of the stored content items that meet a predetermined criteria, the predetermined criteria including that a combined duration of the second set matches the duration of the break (2:59-3:7, 7:66-8:6, 10:34-47, cue tone; 4:1-21, 4:43-59, manifests, i.e., advertisements, changed) 
transmitting, by a first mechanism, a base program including the primary programming and subsequently, during the break, the first set of content (1:14-17, traditional model of broadcast television and radio as including the placement of ads, 2:29-41, broadcasting as known in the art; 4:1-21, 4:43-59); and
transmitting, by a second mechanism being a unicast mechanism, the primary programming (3:16-18, 3:35-67, 4:1-21, streaming on a per user/per session basis);
if the search was successful, subsequently to transmitting the primary programming by the second mechanism, transmitting during the break by the second mechanism the second set of content (3:35-4:21, 4:43-59, where each subscriber and/or channel may be, or would be, a separate mechanism, where the Examiner notes that the search must be successful in order to have the second set of content to transmit).
Sherwin, however, does not appear to explicitly disclose the transmitting by a first mechanism being a broadcast mechanism, determining whether the search was successful ; determining whether the said search was successful in advance of the break occurring; if the search was not successful, transmitting, during the break, by the second mechanism, the first set of content. First, the Examiner notes that determining whether the said search was successful in advance of the break occurring is interpreted as not required at the time indicated, per the unmarked editing and as at the 112 rejection above with accompanying interpretation – it is repetitive with the phrase “determining whether the search was successful”. Second, Publicover teaches that
Entertainment content is increasingly available in digital form for transmission to a variety of devices such as televisions, computers and handheld devices. Such entertainment content can be transmitted via a variety of systems to permit not only traditional broadcasting of the same content to a wide audience but also targeted transmission via streaming and downloads. Storage of entertainment content in digital video recorders (DVRs) provides additional flexibility.
(Publicover at 0003)
And Publicover further teaches outputting “a Broadcast Feed 43-400 into which conventional commercial messages may be inserted such as at the national or affiliate level”, and outputting secondary feeds as alternatives to the conventional commercial messages (Publicover at 0688), and may “optimize the selection of targeted advertising to fit in the available time duration” (Publicover at 0153), where “The different targeted advertisement that is presented to the specific User who opts-out can be selected, for example, based on priority information (e.g., the highest payout advertisement that fits in the duration of the targeted advertisement being presented to the remainder of the group)” (Publicover at 0189), since “targeted advertisements are selected based, at least in part, on duration (e.g., to fit within the duration of a generic advertisement)” (Publicover at 0190) so as to more effectively target individual users, such as a user that “recently discovered she is gluten intolerant and puts this information on her … Profile so that she will be targeted with advertisements of gluten-free Products” (Publicover at 0212). Therefore, The Examiner understands and finds that using both a first, broadcast, mechanism and a second, unicast or streaming, mechanism to replace content such as advertising with targeted ads when the duration matches (as well as other targeting criteria), but showing the default (e.g., national-based) advertising when no replacement ads are found is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to more effectively target a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the content display of Sherwin with the dual display streams of Publicover in order to use both a first, broadcast, mechanism and a second, unicast or streaming, mechanism to replace content such as advertising with targeted ads when the duration matches (as well as other targeting criteria), but showing the default (e.g., national-based) advertising when no replacement ads are found so as to more effectively target a user.
The rationale for combining in this manner is that using both a first, broadcast, mechanism and a second, unicast or streaming, mechanism to replace content such as advertising with targeted ads when the duration matches (as well as other targeting criteria), but showing the default (e.g., national-based) advertising when no replacement ads are found is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to more effectively target a user as explained above.

Claim 2: Sherwin in view of Publicover discloses the method as claimed in claim 1, further comprising:
receiving at the first server entity the base program (Sherwin at 3:35-4:21, 4:43-59, where each subscriber and/or channel may be, or would be, a separate mechanism, as modified via combination with Publicover as at the combination above and using the rationale as at the combination above), and
wherein the transmitting by the second mechanism includes:
transmitting, by the second mechanism, the base program (Sherwin at 3:35-4:21, 4:43-59, where each subscriber and/or channel may be, or would be, a separate mechanism, as modified via combination with Publicover as at the combination above and using the rationale as at the combination above); and
if the search was successful during the break, interrupting the base program and transmitting, by the second mechanism, the second set of content (Sherwin at 3:35-4:21, 4:43-59, where each subscriber and/or channel may be, or would be, a separate mechanism, as modified via combination with Publicover as at the combination above and using the rationale as at the combination above). 

Claim 3: Sherwin in view of Publicover discloses the method as claimed in claim 2, wherein the interrupting is performed in response to receiving a signal indicating a commencement of the break (Sherwin at 1:51-54, 2:59-3:7). 

Claim 5: Sherwin in view of Publicover discloses the method as claimed in claim 1, wherein the first mechanism is a radio broadcast mechanism (Sherwin at 2:7-28, 7:44-50). 

Claim 7: Sherwin in view of Publicover discloses the method as claimed in claim 1, wherein the second mechanism is a packet streaming mechanism (Sherwin at 2:63-64, 7:44-50, 7:65-8:3). 

Claim 8: Sherwin in view of Publicover discloses the method as claimed in claim 1, further comprising: 
performing, using the first server, in advance of the break occurring, for each of multiple clients, a search for a respective second set of content, each second set being a set of the stored content items that meet the predetermined criteria (Sherwin at 3:35-3:49, 4:1-21, as modified via combination with Publicover as at the combination above and using the rationale as at the combination above); and
transmitting, by the second mechanism, the primary programming to each of the clients and, during the break, each second set of content to the respective client (Sherwin at 3:35-3:49, 4:1-21, as modified via combination with Publicover as at the combination above and using the rationale as at the combination above).

Claim 9: Sherwin in view of Publicover discloses the method as claimed in claim 8, wherein the predetermined criteria include, for each client, information specific to that client (Sherwin at 6:18-31, standard defines “subscriber-based … content tailoring”, 6:48-52, selection decisions based on subscriber data, 7:23-27, subscriber information relevant to placement decisions, “e.g., age, sex, location of a subscriber”).

Claim 10: Sherwin in view of Publicover discloses the method as claimed in claim 9, wherein the information specific to the client includes at least one of the following: log-on credentials of that client (6:65-66 and 7:16, “provides notifications to registered clients”, where registering indicates log-on information is used), a cookie received from that client, and behavioral information relating to that client (Sherwin at 6:21-24, rotation “so that the same ad is not viewed again immediately”, indicating client behavior of watching content and/or ads, 8:63-65, “a list of recipient signal streams having the same channel identifier that are currently being ‘watched’ by subscribers”, as indicating tracking the watching/viewing behavior of each subscriber), and any combination thereof. 

Claim 11: Sherwin in view of Publicover discloses the method as claimed in claim 1, wherein the primary programming includes at least one of the following: an audio program, a video program, and any combination thereof (Sherwin at 2:7-23, Fig. 2 depicting “Internet televisions, radios”, etc.). 

Claim 12: Sherwin in view of Publicover discloses the method as claimed in claim 1, wherein the stored content items are advertisements (Sherwin at 3:20-21, “notes the type of segment: content or advertisement”, 5:66-6:31, SCTE-130 used to provide various advertising, 6:37-52, ADM and ADS). 

Claim 13: Sherwin in view of Publicover discloses the method as claimed in claim 1, further comprising performing the search by means of a computer pre-programmed to execute code stored in a non-transitory manner, the code being such that, when executed by the computer it causes the computer to perform the said search (Sherwin at 13:40-14:44). 

Claim 15: Sherwin in view of Publicover discloses the method as claimed in claim 1, wherein the combined duration of the set is determined to match the duration of the break if the difference between the combined duration of the set and the duration of the break is less than a predetermined threshold (Sherwin at 4:1-21, where the 15 and 30 second chunks for breaks and for ads indicate matching to within a second; see also claims 1, 13, and 16). 

Claim 16: Sherwin in view of Publicover discloses the method as claimed in claim 15, wherein the predetermined threshold is less than one second (Sherwin at 4:1-21, where the 15 and 30 second chunks for breaks and for ads indicate matching to within a second; see also claims 1, 13, and 16). 

Claim 17: Sherwin in view of Publicover discloses the method as claimed in claim 1, further comprising:
storing the primary programming (Sherwin at 2:48-58, 3:15-21, 4:43-59);
wherein
the transmitting by the first mechanism includes transmitting, by the first mechanism, after the break, the primary programming (Sherwin at 4:1-21, 4:43-59, as modified via combination with Publicover as at the combination above and using the rationale as at the combination above);
the transmitting by the second mechanism includes transmitting, by the second mechanism, after the break, the primary programming (Sherwin at 4:1-21, 4:43-59, as modified via combination with Publicover as at the combination above and using the rationale as at the combination above); and
before the break, transmitting the primary programming by the second mechanism at a first time offset to the transmitting of the primary programming by the first mechanism before the break; and
after the break, transmitting the primary programming by the second mechanism at a second time offset to the transmitting of the primary programming by the first mechanism after the break, the first and second time offsets being different (4:1-21, 4:43-59). 

Claim 18: Sherwin in view of Publicover discloses the method as claimed in claim 17, wherein a difference between the first and second time offsets is equal to a difference between the durations of the first and second sets of content (Sherwin at 4:1-21, 4:43-59). 

Claim 19: Sherwin in view of Publicover discloses the method as claimed in claim 1, wherein the primary programming is a single media program (Sherwin at 1:14-35, linear programming such as “Golden Girls”, 5:66-6:31, where the SCTE-130 standard is used and defines linear-based advertising). 

Claims 20 and 21 are rejected on the same basis as claim 1 above since Sherwin discloses a media playout system for playing out a media program including a primary programming, the media playout system including: at least one programmable processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to (at claim 20), and a computer program product for playing out a media program including a primary programming, the computer program product comprising a non-transitory machine- readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to (at claim 21) perform operations comprising the same or similar activity as at claim 1 above (Sherwin at 13:40-14:44).

Response to Arguments
Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive.

Applicant first argues the 112 rejections; however, the previous rejections are withdrawn and therefore the arguments are considered moot and not persuasive. However, the Examiner notes that Applicant alleges that “the amended claims clarify that the first and second mechanisms simultaneously transmit the (same) primary program before the break” (Remarks at 8). However, there is no indication of any requirement that the broadcast and unicast be simultaneous. The broadest reasonable interpretation of the claims is that either or both the broadcast (as the first mechanism) and the unicast (as the second mechanism) can be at ANY time, and need not be simultaneous.

Applicant then argues the 101 rejections (Id. at 9-17), repeating claim 1 (Id. at 10), indicating Step 1, and then arguing Step 2A, Prong 1 (Id., starting at 11). Applicant’s first argument is that the claims are not one of certain methods of organizing human activity since “claim 1 recites activity that falls outside the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal transactions, managing personal behavior, and relationships or interactions between people” (Id. at 12), and in particular, “the current subject matter relates to transmitting two media programs concurrently (not necessarily precisely simultaneously) by two mechanisms (or, in embodiments according to claim 17, simultaneously except for a first or second ‘offset’)” (Id.). However, the “break” claimed is repeatedly and continuously described as a “commercial break” in the specification description (i.e., “commercial” as in advertisement break) and Applicant argues that the “second content” is, for example, “targeted advertisements”. Therefore, the claims are, delivering advertisements as part of (or squarely within) “certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …)” as indicated at the rejection.
Regarding “transmitting two media programs concurrently (not necessarily precisely simultaneously) by two mechanisms”, there is no indication at the claims – and no apparent support for – concurrent or simultaneous delivery by both broadcast and unicast. There is no mention of “concurrent” (or variations, derivations thereof) and the only mention of “simultaneous” (or its variations/derivations) is that program generation may or may not be simultaneous to its broadcast (specification, p. 8, lines 10-11 and 28-31), and/or that multiple streams or unicasts may be simultaneous (p. 12, lines 5-16); however, there is NO indication of a broadcast being concurrent or simultaneous to a unicast. Therefore, the argument is no commensurate with the claims (or the description, for that matter) and is not persuasive.
Applicant then argues in relation to Step 2A, Prong 2 (Remarks at 14-15), arguing that the broadcast mechanism and unicast mechanism should be considered as additional elements to the abstract idea since they are “intrinsically technical in nature” (Id. at 14). First, these are added by amendment and are considered above at the current rejection. Second, just because something uses “technology” or is “technical in nature” does not indicate eligibility – most all (perhaps virtually all) of the abstract idea precedent cases that have still been found to be an abstract idea without significantly more – Alice included – were “technical in nature” as being implemented via computers or some other such technology. The impetus of the analysis is whether there is an invention that improves the technology, not merely the use of technology. Applicant argues that there is an “advantage” or solution in that there is no gap at the start or end of a commercial break; however, the standard 30-second, 15-second ad spots (see the TV Week article below) indicates that there traditionally is no real gap at the beginning or end of the commercial break. Therefore, “solving” a problem that traditionally does not exist is not innovation – it is, in the instant case, going back to putting a 15-second ad in a 15-second time slot, or two 15 second ads in a 30-second time slot, or a 30-second ad in a 30-second ad slot, etc. etc. As such, this is not considered an improvement to technology or any technological field.
Applicant then argues in relation to Step 2B, that “The Examiner has failed to consider the most recent USPTO memorandum dated April 19, 2018, from Robert W. Bahr (‘April 19, 2018 Memo’) … [, i.e.,] Berkheimer” and “in the present application, the elements of claim 1 are not well- understood, routine or conventional” (Remarks at 16). However, the rejection does not identify any elements as well-understood, routine, conventional activities and specifically and explicitly states that “there no additional elements to be considered under the well-understood, routine, conventional (‘WURC’) rubric”. Therefore, Applicant’s argument is apparently irrelevant to the instant claims and analysis provided at the rejection.

Applicant then argues the 102 rejections; however, Applicant’s amendments necessitate new grounds of rejection. Therefore, Applicant’s arguments are considered moot and not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zimmerman et al. (U.S. Patent Application Publication No. 2012/0192226, hereinafter Zimmerman) describes “searching dynamic resource database 140 for additional advertisements that meet the time and size recommendations” based on the time and size for a video advertisement (see, e.g., Zimmerman at 0042).
Iggulden (U.S. Patent No. 5,999,689) indicating signals for commercial breaks and that rules may be used to identify advertisements and breaks (see, e.g., Abstract and 26:1-20).
Simongini et al. (U.S. Patent Application Publication No. 2009/0204719, hereinafter Simongini), where “A media delivery system enhances subscriber experience with streaming media. The media delivery system supports delivery of primary media content to the subscriber, but also provides secondary media content delivery, such as location-based media delivery, that may interrupt the primary media content. The media delivery system coordinates delivery of the primary media stream and the location-based media stream so that the primary media stream resumes delivery from the point of interruption when the secondary media stream finishes.” (Abstract).
Moto, Understanding SCTE-35, CODE:Sequoia, downloaded 15 December 2021 from https://codesequoia.wordpress.com/2014/02/24/understanding-scte-35/, but dated 24 February 2014, describing the standardized use of cue signals for ad insertion of the SCTE-35 standard.
Noronha, Ciro A., SCTE-104/35 and Beyond: A Look at Ad Insertion in an OTT World, TVTech, downloaded on 15 December 2021, but dated 10 March 2017, from https://www.tvtechnology.com/opinions/scte10435-and-beyond-a-look-at-ad-insertion-in-an-ott-world, describing the SCTE-104, SCTE-35, and SCTE-30 standards or protocols for ad insertion and communication.
Ad Decision Service, Althos.com, downloaded 15 December 2021 from https://web.archive.org/web/20160530175644/http://www.althos.com/tutorial/TV-advertising-tutorial-ad-decision-service-ads.html, but dated 30 May 2016 and with a 2009 copyright, indicating that Ad Decision Service (ADS) is a set of rules including date and time, conditions, and parameters used in selecting ads for display, and “is part of the SCTE 130 advertising specification series” (at 1).
ANSI/SCTE 67 2017 Recommended Practice for Digital Program Insertion for Cable, downloaded from https://wagtail-prod-storage.s3.amazonaws.com/documents/ANSI_SCTE-67-2017-1576856953355.pdf, with a 2017 copyright, indicating various and related standards for ad insertion in cable television.
Elliot, Stuart, TV Commercials Adjust to a Shorter Attention Span, the New York Times, downloaded from https://www.nytimes.com/2005/04/08/business/media/tv-commercials-adjust-to-a-shorter-attention-span.html on 16 December 2021, dated 8 April 2005, describing standard lengths of television commercials and breaks, and including multiple ads being inserted into a standard-length break slot.
How Many Minutes of Commercials Are Shown in an Average TV Hour? The Number Has Been Steadily Climbing, TV Week, dated 13 May 2014, downloaded from https://www.tvweek.com/tvbizwire/2014/05/how-many-minutes-of-commercial/ on 3 July 2022, indicates that the vast majority of ads on television are 30-second or 15-second spots – increasing from 97% of TV ads in 2009 to 98% of TV ads in 2013. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622